EXHIBIT 10.1

THE JONES GROUP INC.

                                                                        May 17,
2012


Mr. John T. McClain
25 Beachmont Terrace
North Caldwell, New Jersey 07006

> Re: Amendment No. 3 to Employment Agreement

Dear John:

        Reference is made to your Employment Agreement dated as of July 11,
2007, by and between you and The Jones Group Inc. (the "Company'), as amended by
Amendment No. 1 dated July 18, 2008 and Amendment No. 2 dated December 8, 2009
(the "Employment Agreement").  All capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Employment Agreement.

        This will confirm our agreement that, effective as of the date hereof,
the terms and conditions of the Employment Agreement are hereby amended as
follows:

        1. Section 2 of the Employment Agreement is hereby deleted in its
entirety and replaced with the following Section 2:

> > "2.  Term.  The Company shall employ the Executive for the period commencing
> > as of July 16, 2007 and ending as of June 30, 2015 (the "Term")."

        2. Except as otherwise set forth in this Amendment No. 3 to Employment
Agreement, the Employment Agreement is ratified and confirmed in all respects
and remains in full force and effect.

--------------------------------------------------------------------------------


        Please acknowledge your agreement with the foregoing by signing the
enclosed copy of this Amendment No. 3 to Employment Agreement and returning it
to the Company in the manner directed by the Company.

  Very truly yours,

THE JONES GROUP INC.



By: /s/Ira M. Dansky
      Ira M. Dansky
      Executive Vice President and Secretary

 

 

Agreed in all respects:



/s/ John T. McClain
John T. McClain

1411 BROADWAY, NEW YORK, NEW YORK  10018